[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            AUG 9, 2006
                             No. 06-10759                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 03-00174-CR-2-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

EMMETT JIMERSON,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (August 9, 2006)

Before ANDERSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:
      Emmett Jimerson appeals his 20-month sentence for conspiracy to defraud

the United States, in violation of 18 U.S.C. § 371, filing false claims, in violation

of 18 U.S.C. § 287, and social security fraud, in violation of 42 U.S.C. §

408(a)(7)(B).

      Jimerson contends that his sentence is unreasonable because the district

court failed to give proper consideration to the factors outlined in 18 U.S.C. §

3553(a). Specifically, Jimerson argues that the district court (1) failed to give

sufficient weight to the evidence showing that he was dependent on hydrocodone

for back pain, and would face withdrawal symptoms if he ceased taking the

medication and (2) did not adequately consider his arguments concerning his

inability to serve his sentence in a halfway house or the hardship of serving a

custodial sentence with his medical problems. Jimerson also offers a variety of

reasons why we should find his sentence unreasonable under the factors outlined in

§ 3553(a).

      After Booker, we review a defendant’s sentence for “unreasonableness” in

the context of the § 3553(a) factors. See United States v. Booker, 543 U.S. 220,

264, 125 S. Ct. 738, 767 (2005); United States v. Winingear, 422 F.3d 1241, 1246

(11th Cir. 2005). Section 3553(a) factors include: (1) the nature and circumstances

of the offense and the history and characteristics of the defendant; (2) the need to



                                           2
reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense; (3) the need for deterrence; (4) the need to protect

the public; (5) the need to provide the defendant with educational or vocational

training or medical care; (6) the kinds of sentences available; (7) the advisory

guidelines range; (8) the need to avoid unwanted sentencing disparities; and (9) the

need to provide restitution to victims. See 18 U.S.C. § 3553(a).

      We have held that, although a guidelines sentence is not per se a reasonable

sentence, “ordinarily we would expect a sentence within the Guidelines range to be

reasonable.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

“Review for reasonableness is deferential.” Id. “[N]othing in Booker or elsewhere

requires the district court to state on the record that it has explicitly considered

each of the § 3553(a) factors or to discuss each of the § 3553(a) factors.” United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005); United States v. Robles, 408

F.3d 1324, 1328 (11th Cir. 2005) (stating that post-Booker district courts are not

required to conduct an accounting of every § 3553(a) factor and explain how each

factor played a role in the sentencing decision).

      The district court adequately considered both of Jimerson’s arguments

concerning his medical condition, as well as the § 3553(a) factors, and sentenced

him to the middle of the advisory guidelines range. See Talley, 431 F.3d at 788.



                                            3
With respect to Jimerson’s need for hydrocodone, the court stated that the Bureau

of Prisons could supply alternative medication that would satisfy Jimerson’s needs.

The district court found that the 20-month sentence was reasonable in light of “all

of the attributes of the defendant plus the offense conduct and also the sentencing

goals that courts are required to consider in determining a sentence.”

      None of Jimerson’s arguments and nothing in the record convinces us that

this is an unusual case. Having carefully reviewed the record, we find the sentence

to be reasonable.

      AFFIRMED.




                                          4